          Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:08-CR-424
                                          :
              v.                          :   (Judge Conner)
                                          :
WILLIAM DAVENPORT (6),                    :
                                          :
                    Defendant             :

                                 MEMORANDUM

      Defendant William Davenport, through appointed counsel, moves for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

(Doc. 395). Davenport asks the court to reduce his sentence to time served based on

his medical conditions and his concerns regarding spread of the COVID-19 virus 1 in

the Federal Correctional Institution, Fort Dix (“FCI Fort Dix”), where he is

currently incarcerated. The government opposes Davenport’s release. For the

reasons that follow, we will deny Davenport’s motion.

I.    Factual Background & Procedural History

      On December 10, 2008, a grand jury returned a superseding indictment

charging Davenport and five other individuals with a number of drug-related

offenses. Davenport was charged with conspiracy to distribute and possess with

intent to distribute five kilograms or more of cocaine hydrochloride, 50 grams or


      1
        The COVID-19 virus is also known as “severe acute respiratory
syndrome coronavirus 2” and “SARS-CoV-2.” Naming the Coronavirus Disease
(COVID-19) and the Virus that Causes It, WORLD HEALTH ORGANIZATION,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/technical-
guidance/naming-the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it.
We refer to the virus herein as “the COVID-19 virus” and to the disease it causes as
“COVID-19.”
        Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 2 of 9



more of cocaine base, and an unspecified amount of marijuana, in violation of 21

U.S.C. § 846 (Count I); distribution and possession with intent to distribute the

same, in violation of 21 U.S.C. § 841(a)(1) (Count II); possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (Count III); and obstruction of

justice, in violation of 18 U.S.C. § 1503 (Count IV). (Doc. 31).

      On July 1, 2009, Davenport waived indictment and pleaded guilty to a

superseding felony information, which charged him with conspiracy to distribute

and possess with intent to distribute cocaine hydrochloride and cocaine base, in

violation of 21 U.S.C. § 846. (See Docs. 177-78). Following preparation of a

presentence report, the court sentenced Davenport in December 2009 to a term of

imprisonment of 199 months and 3 years’ supervised release. (Doc. 260). Davenport

appealed his sentence to the United States Court of Appeals for the Third Circuit,

which affirmed. See United States v. Davenport, 422 Fed. App’x 115, 116 (3d Cir.

2011) (nonprecedential). Davenport’s sentence was later reduced to 188 months’

imprisonment pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the United

States Sentencing Guidelines. (See Docs. 369-72).

      Davenport is currently housed at FCI Fort Dix, with a projected release date

of April 19, 2022. (Doc. 397 at 2). On April 15, 2020, Davenport, acting pro se, filed

the instant motion for compassionate release. (See Doc. 395). That same day, we

appointed the Federal Public Defender to determine whether Davenport may be

eligible for such relief and, if so, to file any appropriate motion or briefing on his

behalf. (Doc. 396). One week later, Davenport asked the warden to seek




                                            2
        Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 3 of 9



compassionate release on his behalf, which request the warden denied on May 22.

(See Doc. 397 at 2; Doc. 401 at 5).

      On June 8, 2020, appointed counsel filed a brief in support of Davenport’s

motion for sentence reduction and compassionate release. (Doc. 397). We ordered

an expedited government response, which the government filed on June 12. (Doc.

401). Davenport’s motion is now ripe for review.

II.   Discussion

      Davenport asks the court to reduce his sentence to time served pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step Act of 2018, § 603(b), Pub.

L. No. 115-391, 132 Stat. 5194, 5239. Section 3582(c)(1)(A)(i) allows the sentencing

court to reduce a term of imprisonment if the court finds, after consideration of the

Section 3553(a) factors, that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

      Both the defendant and the Director of the Bureau of Prisons (“BOP”) can

move for compassionate release under Section 3582(c)(1)(A). See id. § 3582(c)(1)(A).

But before a defendant can move the court directly, he must either “fully exhaust[]

all administrative rights to appeal a failure of the [BOP] to bring a motion on [his]

behalf” or wait for 30 days to lapse from the warden’s receipt of a request that the

BOP file such a motion. Id. In this case, the warden denied Davenport’s request to

bring a motion on his behalf on May 22, but it does not appear that this denial has

been fully appealed. (See Doc. 397 at 4; Doc. 401 at 5-6). Nevertheless, the

government concedes that Davenport “fully exhausted his administrative claim”


                                           3
          Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 4 of 9



and contends that the motion substantively fails. 2 We therefore turn to whether

Davenport’s motion should be granted on the merits.

      A.      Extraordinary and Compelling Reasons

      Congress delegated responsibility for defining “extraordinary and

compelling reasons” for compassionate release to the United States Sentencing

Commission. See 28 U.S.C. § 994(t). In Application Note 1 to Section 1B1.13 of

the United States Sentencing Guidelines, the Commission identifies criteria for

determining eligibility for a sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1

(U.S. SENTENCING COMM’N 2018). Eligible circumstances include terminal illness

as well as “a serious physical or medical condition” or “deteriorating physical

or mental health because of the aging process” if the impairment “substantially

diminishes” the ability to provide self-care within a correctional facility and is



      2
         We note our disagreement with the government’s legal conclusion that
Davenport has exhausted his administrative remedies. We have previously held
that, should the warden respond to a request to bring a motion for compassionate
release on a prisoner’s behalf within the 30-day timeframe provided by 18 U.S.C.
§ 3582(c)(1)(A)—thus not allowing 30 days to “lapse” without action—the prisoner
“must fully exhaust the warden’s denial within the BOP before the court can
entertain his motion.” See United States v. Petrossi, No. 1:17-CR-192, Doc. 133 at 2
& n.1 (M.D. Pa. Apr. 28, 2020) (collecting cases). Moreover, the government’s
concession of exhaustion in this case directly contradicts its position in Petrossi.
See id., Doc. 139 at 4 n.2, 7-14 & n.3 (M.D. Pa. May 26, 2020). There, the government
acknowledged that competing interpretations of the compassionate release statute
exist and stated that, in the absence of binding circuit authority, “the U.S. Attorney
for the Middle District of Pennsylvania has determined that . . . this Court’s
construction of § 3582(c)(1)(A) [regarding exhaustion] is correct.” Id. at 4 n.2, 7.
Nonetheless, the government may waive the defense of statutory exhaustion by
explicitly conceding it, even if that concession is based on “a flawed legal
conclusion.” See Sharrieff v. Cathel, 574 F.3d 225, 229 (3d Cir. 2009). In light of the
government’s explicit concession in this case, we conclude that the government has
waived the defense of failure to exhaust.


                                           4
          Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 5 of 9



one from which the defendant “is not expected to recover.” Id. at cmt. n.1(A)(i),

(A)(ii)(I), (A)(ii)(III). A defendant may also be eligible for an age-based reduction

if he is 65 or older, is experiencing “deterioration in physical or mental health

because of the aging process,” and has served the lesser of 10 years or 75 percent

of his term of imprisonment. Id. at cmt. n.1(B). The Application Note closes with

a catch-all, authorizing a reduction when the Director of the BOP designates an

extraordinary or compelling reason other than or in combination with the foregoing

circumstances. Id. at cmt. n.1(D). 3

      The BOP has developed internal criteria for addressing prisoner requests

for compassionate release motions. For elderly prisoners with medical conditions,

the BOP considers the prisoner’s age (specifically whether they are 65 or older), the

severity of the medical condition and its impact on the ability to function in a prison

setting, whether conventional treatment may substantially improve the condition,

and whether the prisoner has served at least half of their sentence. FED. BUREAU

OF PRISONS, PROGRAM STATEMENT 5050.50: COMPASSIONATE RELEASE/REDUCTION IN


SENTENCE: PROCEDURES FOR IMPLEMENTATION OF 18 U.S.C. §§ 3582 AND 4205(G) at 6

(Jan. 17, 2019). The BOP also considers how old the prisoner was when the offense

was committed, whether the prisoner suffered from the medical condition at that



      3
         We recognize that this policy statement has not been amended since
passage of the First Step Act. See United States v. Kelly, No. 3:13-CR-59-CWR-
LRA-2, 2020 WL 2104241, at *7 (S.D. Miss. May 1, 2020) (quoting United States v.
Perdigao, No. 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020)). We agree with
those courts that have found that Section 1B1.13 still “provides helpful guidance”
even if it is no longer controlling. Id. (quoting United States v. Beck, 425 F. Supp.
3d 573, 579 (M.D.N.C. 2019)).


                                           5
          Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 6 of 9



time, and whether the condition existed and was known to the court at sentencing.

See id.

      Davenport asserts that his medical conditions and fear of contracting the

COVID-19 virus in an institutionalized setting where inmates have tested positive

combine to establish extraordinary and compelling reasons to grant compassionate

release. He states that he suffers from hypertension, hyperlipidemia, obstructive

sleep apnea, and an elevated body mass index (“BMI”) of 39.2 (approaching “Class

3” or “severe” obesity designation). (See Doc. 397 at 7); Overweight & Obesity:

Defining Adult Overweight and Obesity, CENTERS FOR DISEASE CONTROL AND

PREVENTION, https://www.cdc.gov/obesity/adult/defining.html (last visited June 22,

2020). According to Davenport, these medical conditions put him at higher risk for

severe illness from COVID-19. (Doc. 397 at 6-8 & n.9 (citing Coronavirus Disease

2019 (COVID-19): At Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND

PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited June 22, 2020))).

      We do not find that Davenport’s circumstances represent “extraordinary and

compelling reasons” that would warrant early release. Of his various medical

problems, only severe obesity appears on the CDC’s list of “conditions and other

risk factors” that increase the likelihood for severe illness from COVID-19. See

Coronavirus Disease 2019 (COVID-19): At Risk for Severe Illness, CENTERS FOR

DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html. Davenport’s BMI,

moreover, falls short of “severe” obesity. We do not downplay the seriousness of


                                          6
        Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 7 of 9



Davenport’s medical conditions. Rather, we simply note that—according to the

CDC—none of them elevate his risk for severe illness from COVID-19,

distinguishing his case from others who have been granted early release under

Section 3582(c)(1)(A)(i). We further observe that Davenport’s medical conditions

are currently controlled by medication and lifestyle and are not the type of health

issues that are beyond the ability of the BOP to manage. (See Doc. 401 at 8-9).

       Davenport is presently incarcerated at FCI Fort Dix. As of June 21, 2020, that

facility has 14 positive inmates, 0 positive staff, 0 inmate or staff deaths, 28

recovered inmates, and 5 recovered staff. See COVID-19 Coronavirus, FED. BUREAU

OF PRISONS,   https://www.bop.gov/coronavirus/ (follow “Full breakdown and

additional details” hyperlink) (last updated June 21, 3:00 p.m.). These statistics

rank FCI Fort Dix at fifteenth out of approximately 136 facilities for active

infections, and twenty-second for total positive inmate tests. Id. Such numbers,

while not insignificant, do not reflect dire situations like those that previously

occurred at FCI Oakdale I, which experienced inordinately high infection and death

rates in comparison to other facilities. See Kelly, 2020 WL 2104241, at *7 & nn.16-17

(citations omitted).

       Finally, Davenport admits that, even if he were granted early release, he has

an outstanding Pennsylvania detainer for violation of parole. (See Doc. 397 at 1

n.2). Davenport argues that, “based on the circumstances at FCI Fort Dix,

incarceration in a state prison in Pennsylvania . . . is likely less of a risk than being

housed at FCI Fort Dix.” (Id.) We are not so sure. According to data from the

Pennsylvania Department of Corrections, at least four correctional facilities in the


                                            7
          Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 8 of 9



state system have higher numbers of COVID-19 virus infections than FCI Fort Dix.

See Coronavirus, PA. DEP’T OF CORR., https://www.cor.pa.gov/Pages/COVID-19.aspx

(follow “Read the latest PA DOC Inmate and Employee COVID-19 Testing data”

hyperlink) (last updated June 22, 5:00 p.m.). Accordingly, we conclude that

Davenport has not established “extraordinary and compelling reasons” warranting

early release under Section 3582(c)(1)(A)(i).

      B.      Section 3553(a) Factors

      Assuming arguendo Davenport’s circumstances qualified as extraordinary

and compelling, our analysis would still be guided by the Section 3553(a) factors. 4

See 18 U.S.C. § 3582(c)(1)(A). Davenport was sentenced to a term of 199 months’

incarceration, which was later reduced under Amendment 782 to 188 months. His

current projected release date is April 19, 2022. We find that the Section 3553(a)

factors do not support an almost two-year reduction in Davenport’s sentence.

      We note at the outset that Davenport’s existing sentence already reflects a

three-year variance below the bottom of the Guidelines range and was further

reduced by Amendment 782. We found at the time of sentencing, and reaffirm now,


      4
         The Section 3553(a) factors are (1) “the nature and circumstances of
the offense and the history and characteristics of the defendant”; (2) “the need
for the sentence imposed . . . to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense; . . . to afford
adequate deterrence to criminal conduct; . . . to protect the public from further
crimes of the defendant; and . . . to provide the defendant with needed educational
and vocational training, medical care, or other correctional treatment in the most
effective manner”; (3) “the kinds of sentences available”; (4) the kinds of sentence
and sentencing range recommended by the United States Sentencing Guidelines;
(5) pertinent policy statements issued by the United States Sentencing Commission;
(6) “the need to avoid unwarranted sentencing disparities” among similarly situated
defendants; and (7) the need for restitution. 18 U.S.C. § 3553(a).


                                           8
         Case 1:08-cr-00424-CCC Document 403 Filed 06/23/20 Page 9 of 9



that the sentence imposed reflects an appropriate balancing of the mitigating

considerations (including Davenport’s difficult upbringing, drug addiction, and

health issues) with the aggravating nature of the offense conduct. We reiterate that,

at sentencing, Davenport was found to be accountable for a significant amount of

narcotics, obstruction of justice, and possession of firearm, and he committed the

underlying drug-trafficking offense while on parole. Davenport received a longer

sentence than several coconspirators based on the extent of other defendants’

cooperation and Davenport’s more significant criminal history.

       We are not unsympathetic to Davenport’s concern—or to any prisoner’s

concern—that the COVID-19 virus has breached the walls of the federal institution

where he is housed. But that concern alone does not supply an “extraordinary and

compelling” reason for a sentence reduction. Nor does it counterbalance the

aggravating Section 3553(a) factors revisited above or the fact that Davenport’s

sentence already reflects a significant downward variance. We thus decline to

exercise our discretion to reduce Davenport’s sentence at this time.

III.   Conclusion

       For all of these reasons, we will deny Davenport’s motion (Doc. 395) for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

An appropriate order shall issue.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:    June 23, 2020
